EXHIBIT 10.1

May 6, 2011

Mr. Carl A. Colletti

Dear Carl,

On behalf of CIFC Deerfield Corp. (“CIFC Deerfield” or the “Company”), I am
delighted to extend you an offer of employment as Chief Financial Officer of
CIFC Deerfield. We have very high aspirations for the Company, and believe that
you will be an excellent addition to our team.

You will be employed by CIFC Investment Management LLC (the “Manager”), a
wholly-owned subsidiary of CIFC Deerfield. Your annual base salary will be
$325,000 paid semi-monthly at a rate of $13,541.67 and you will receive a
guaranteed bonus for performance year 2011 of $325,000, a to-be-determined
portion of which may be paid in equity of the Company (in a manner consistent
with the treatment of other similar bonuses paid to senior management of the
company), and, in each case, less applicable taxes, withholdings and authorized
deductions. You will be paid the pro rata equivalent of the above-outlined base
salary for the portion of the year you are employed by the Manager.

The Manager’s regular pay days are on the 15th of every month and on the last
day of every month. You are an exempt employee under the administrative and
highly compensated exemptions, which means that you are not eligible for
overtime pay, regardless of the number of hours worked in a given week.

In addition, promptly following the satisfaction of the employment conditions
set forth below and your commencement of work with us, you shall be entitled to
a one-time cash payment of up to $45,000 to be paid solely to the extent you
have forfeited (with your current employer) deferred compensation, co-investment
or other similar consideration in connection with the acceptance of our offer.

In addition to the guaranteed bonus for 2011 and the other amounts above, in the
coming years, you will be eligible (1) for a discretionary performance based
bonus subject to your individual accomplishments and the financial performance
of the Company and (2) to participate in any Company equity incentive or
compensation program, in each case as determined by our Board of Directors in
its sole discretion. In no event, however, will you be eligible for
consideration to receive any such amounts (or any portion thereof), or the
guaranteed 2011 bonus or equity compensation set forth in paragraph 2 above, for
any year if you are not actively employed on, or if you have received or given
notice of termination or resignation prior to, the date on which bonuses for the
applicable year are paid to employees generally.

All payments to be made to you or on your behalf will be subject to required
withholding of federal, state and local income and employment taxes and
deductions. The parties intend that this offer letter and all payments and
benefits referred to herein be exempt from, or if not so exempt, comply with,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
this offer letter will be interpreted accordingly. Notwithstanding the
foregoing, the Company does not guarantee the tax treatment of any payment or
benefits provided under this offer letter or any other programs, plans or
agreements, whether pursuant to the Code, federal, state, local or foreign tax
laws and regulations.

Your official start date with the Company will be July 11, 2011.

Available benefits will include health, dental and vision coverage as well as a
401(k) plan (without Company matching). If you select health, dental or vision
coverage, there will be a contribution on your part. Appropriate
business-related expenses will be reimbursed on a monthly basis. You will also
receive four (4) weeks of paid vacation time per year, and time off for Company
approved holidays. You will also be entitled to take up to three (3) personal
days per year. All vacation time and personal days will be pro rated for the
portion of the year that you are employed by CIFC.

The terms of this offer letter are conditioned on your agreement to the terms of
Annex A: Confidentiality, Non-Solicitation, Non-Competition and Intellectual
Property, which is attached hereto. Please sign the attachment to expressly
accept and agree to Annex A.

Since this offer is contingent upon your ability to work in the United States,
we ask that you be prepared to provide requisite identity and authorization
document(s) within the first three days of your employment.

Your employment will be conditioned on the successful completion of a background
check which may include fingerprinting and reference checks. It is also
contingent upon you not being subject to any limitation, obligation or
agreement, whether imposed by contract, statute or otherwise, that would
preclude your employment by the Company or the Manager or in any way restrict
your ability to perform your duties as an employee. During the period of your
employment you shall devote your entire working time for or at the direction of
the Company or its affiliates and use your best efforts to complete all
assignments.

Employment at the Company is at-will, meaning that either the employee or the
Company is free to terminate employment at any time, with or without cause, and
that nothing in this letter should be construed as creating a contract of
employment. Should you as employee choose to terminate employment, two weeks
notice should be given to the Company. We reserve the right to assign you to
work for other subsidiaries and affiliates of the Company at any time.

We are delighted that you are joining as a member of our team. We believe this
represents a compelling package and opportunity. Congratulations and welcome
aboard!

Sincerely,

/s/ Peter Gleysteen

Peter Gleysteen

Please indicate your acceptance of the terms of this offer letter by signing
below and returning this offer letter to Peter Gleysteen no later than 5:00pm on
May 13, 2011, at which time this offer shall expire if not accepted.

/s/ Carl A. Colletti

Name: Carl A. Colletti
Date: 5/11/11

1

Annex A

CIFC
Confidentiality, Non-Solicitation, Non-Competition and Intellectual Property

You acknowledge that during your employment with CIFC Deerfield Corp. (“CIFC” or
the “Company”) or its affiliates you may have access to confidential,
proprietary and trade secret information of the Company and/or any of its
affiliates, and its and their customers and clients. Such information includes
but is not limited to the Company’s operations techniques, forms, documents,
computer printouts, invoices, methods of doing business, clients and customer
lists. You agree to refrain from disclosing or using such confidential,
proprietary and trade secret information, specifically including (without
limitation) non-public information about transactions and proposed or
contemplated transactions for Company customers and clients to which you will
necessarily have access because of the nature of your employment with the
Company. You specifically recognize that disclosure of information in violation
of this paragraph could cause material and irreparable harm to the Company and
that violation of this commitment could result in a termination of your
employment.

You shall, upon completion of the tasks assigned to you, upon termination of
your employment, or upon demand, whichever is earliest, return any and all
proprietary information (including copies or reproductions thereof in your
possession or control).

You agree that during your employment with the Company and for twelve
(12) months after the termination of your employment with the Company (for any
reason), you shall not:



  a.   directly or indirectly solicit, induce or participate in the
encouragement of any employee of the Company or any of its affiliates, or any
consultant or independent contractor providing services to the Company or any of
its affiliates, to leave the Company or any of its affiliates or to join or
perform services for any other company;



  b.   interfere with, disrupt or attempt to disrupt any relationship,
contractual or otherwise, between the Company and/or its affiliates and any of
their respective officers, directors, shareholders, customers, clients,
counterparties, executives, employees or other persons or entities with whom
they deal;



  c.   provide any service related in any way to the services you provided for
the Company to any person, company, firm, corporation, or other entity which
engages in activity related to the business in which the Company and/or its
affiliates are now involved during your employment. This includes, but is not
limited to, providing services as an employee, advisor, contractor, consultant,
or any other capacity; or



  d.   own, manage, operate, control, participate in the ownership, management
operation or control of, render consulting or advisory services to, or be an
officer, director, shareholder, partner, proprietor, member or stockholder of
(other than a stockholder of a corporation listed on a national securities
exchange or whose stock is regularly traded in the over-the-counter market,
provided you at no time own, directly or indirectly, in excess of 1% of the
outstanding stock of any class of any such corporation) any person, company,
firm, corporation or other entity which engages in activity related to the
business in which the Company and/or its affiliates are now involved or become
involved during your employment.

You agree that all creative work product, including, but not limited to, any
advertisements, images, slogans, logos, designs, design development, sketches,
mock-ups, samples, concepts, ideas, inventions, drawings, original works of
authorship, computer software programming of any nature, discoveries,
techniques, copyrights, patents, trademarks or the like (collectively
“Intellectual Property”) whether or not patentable, copyrightable or subject to
other forms of protection, made, created, designed, developed, written or
conceived by you, whether during or outside of regular working hours, either
solely or jointly with another, in whole or in part, either (i) in the course of
such employment, or (ii) relating to the actual or anticipated business or
research or development of the Company, or (iii) with the use of the Company’s
time, material, private or proprietary information, or facilities, is work made
for hire and is owned exclusively by the Company. In addition, you agree that
the Company shall be deemed the author or creator of any such Intellectual
Property under the U.S. Copyright Act (Title 17 of the U.S. Code). Furthermore,
you agree that any such Intellectual Property is part of the Company’s
confidential information and is subject to the covenants and representations
made in the confidentiality paragraph set forth above. In the event and to the
extent that any of the Intellectual Property is determined not to constitute
“work for hire”, as a matter of law, you hereby irrevocably assign and transfer
to the Company, without any separate or additional remuneration or compensation
outside of that being paid by the Company to you under the March 25, 2011 offer
letter, all rights, title and interest in and to any such Intellectual Property,
including, but not limited to copyrights, patents and trademarks.

/s/ Carl Colletti

Name: Carl Colletti
Date: 5/11/11

2